Case: 15-13171   Date Filed: 05/06/2016   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13171
                        Non-Argument Calendar
                      ________________________

                        Agency No. A201-110-063



MAMUN ANSARI,

                                                               Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (May 6, 2016)

Before HULL, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
               Case: 15-13171     Date Filed: 05/06/2016   Page: 2 of 7


      Mamun Ansari, a native and citizen of Bangladesh, seeks review of the

Board of Immigrations Appeals’ (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and

Convention Against Torture (“CAT”) relief. After review, we deny in part and

dismiss in part the petition.

      Ansari’s application was based on claims that he suffered past persecution

and feared future persecution in Bangladesh on account of his political activity

with the Bangladesh Nationalist Party (“BNP”). At a merits hearing, Ansari was

the only witness to testify. Afterward, the IJ denied all requested relief, finding,

inter alia, that Ansari was not credible. The BIA concluded that there was no clear

error in the IJ’s adverse credibility finding and affirmed. On appeal to this Court,

Ansari challenges the adverse credibility finding and argues that when his

testimony is properly credited, he establishes his eligibility for asylum,

withholding of removal, and CAT relief.

                            I. GENERAL PRINCIPLES

      An asylum applicant must show, with specific and credible evidence, either

past persecution or a well-founded fear of future persecution on account of a

protected ground. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286-87 (11th

Cir. 2005). Similarly, an applicant for withholding of removal must show either

past persecution or that it is more likely than not that he would be singled out for


                                              2
                Case: 15-13171       Date Filed: 05/06/2016       Page: 3 of 7


persecution based on a protected ground if returned to his home country. Sanchez

v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004).

       An applicant’s testimony, if credible, may be sufficient to sustain his burden

of proof. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006).

Conversely, an adverse credibility determination standing alone is sufficient to

support a denial of asylum or withholding of removal when there is no other

evidence of persecution. Forgue, 401 F.3d at 1287. If, however, the applicant

submits other evidence of persecution, the IJ must consider this evidence as well.

Id.

       The IJ, in evaluating credibility, must consider the totality of the

circumstances, including: (1) the demeanor, candor, and responsiveness of the

applicant; (2) the plausibility of the applicant’s account; (3) the consistency

between the applicant’s written and oral statements; (4) the internal consistency of

each statement; and (5) the consistency of the applicant’s statements with other

record evidence, including country reports. Immigration and Nationality Act

(“INA”) § 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii). Moreover, an adverse

credibility determination may be based on inconsistencies, inaccuracies, or

falsehoods, regardless of whether they go to the heart of the applicant’s claim. Id. 1


       1
         For purposes of determining eligibility for both asylum and withholding of removal, the
IJ’s credibility finding is governed by 8 U.S.C. § 1158(b)(1)(B). See INA § 241(b)(3)(C), 8
U.S.C. § 1231(b)(3)(C).
                                                   3
                Case: 15-13171        Date Filed: 05/06/2016       Page: 4 of 7


       The IJ must give “specific, cogent reasons for an adverse credibility

finding.” Ruiz, 440 F.3d at 1255 (quotation marks omitted). “Once an adverse

credibility finding is made, the burden is on the applicant to show that the IJ’s

credibility decision was not supported by ‘specific, cogent reasons’ or was not

based on substantial evidence.” Forgue, 401 F.3d at 1287.

                                 II. ANSARI’S CLAIMS

       As an initial matter, to the extent Ansari challenges the denial of his request

for CAT relief, we conclude that we lack jurisdiction to review this claim. Ansari

did not challenge the IJ’s denial of CAT relief in his notice of appeal or his brief to

the BIA. Thus, Ansari’s CAT claim is unexhausted. See INA § 242(d)(1), 8

U.S.C. § 1252(d)(1); Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297-98, 1298-

99 n.19 (11th Cir. 2015) (explaining that this Court lacks jurisdiction over an

unexhausted claim even though the BIA addressed the claim sua sponte).

Accordingly, Ansari’s petition for review is dismissed as to his CAT claim.

       With respect to Ansari’s claims of asylum and withholding of removal, the

IJ and the BIA gave specific, cogent reasons for discrediting him. 2 Specifically,

the IJ and the BIA noted that Ansari’s testimony was inconsistent with his credible

       2
          Because the BIA agreed with the IJ’s credibility determination, we review the decisions
of both the BIA and the IJ as to this issue. See Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947-48
(11th Cir. 2010). We review factual findings, including credibility determinations, under the
substantial evidence test. Forgue, 401 F.3d at 1286. In doing so, “we review the record evidence
in the light most favorable to the agency’s decision and draw all reasonable inferences in favor of
that decision.” Id. We will overturn a credibility finding only if the record compels it. Id. at
1287.
                                                    4
              Case: 15-13171     Date Filed: 05/06/2016    Page: 5 of 7


fear interview, asylum application, and some of the documents he submitted and

that Ansari became confused about dates during his merits hearing.

      Further, these reasons are supported by substantial evidence. For example,

during his credible fear interview, Ansari identified only one instance of harm,

despite being repeatedly pressed for other instances. In particular, Ansari

described one attack, which occurred outside a bus terminal, in which members of

the opposition party, the Awami League, robbed him while he was coming from

the market. At the merits hearing, however, Ansari recounted two additional

attacks. In one alleged attack, Ansari was campaigning for an upcoming election

when Awami members beat him, resulting in a back injury for which a village

doctor prescribed medication. In the other alleged attack, Awami members forced

entry into Ansari’s home, broke items inside the home, and threatened to burn

down the home and kill Ansari if he did not stop working for the BNP.

      Despite the seriousness of these two alleged attacks, Ansari failed to

mention either of them during his credible fear interview. Moreover, Ansari failed

to include any of the three alleged attacks in his asylum application. Instead,

Ansari’s asylum application stated merely that the Awami League “just threatened

[him] because [he] was in B.N.P.”

      In addition, Ansari’s hearing testimony about his back injury was

inconsistent with the “Injury Certificate” he submitted. The certificate states that


                                             5
              Case: 15-13171     Date Filed: 05/06/2016   Page: 6 of 7


Ansari suffered multiple bruises to his head and body, without specifically

referring to a back injury. Ansari testified, however, that his only injury was pain

in his back. According to the injury certificate, Ansari was treated for eight days,

but Ansari testified that he went home after the attack and obtained pain

medication from a village doctor.

      With regard to his BNP involvement, while Ansari testified that he was a

leader in the BNP’s youth group, the BNP documents that Ansari submitted state

that he was a “joint secretary” in the Tangail district. One of the documents

described Ansari’s duties, but does not mention the youth group.

      Finally, as the IJ and the BIA noted, during his testimony, Ansari confused

the date of the election for which he was campaigning when he was attacked.

Ansari first said the election occurred in December 2009, but later, when

questioned by the IJ, said he had “made a mistake” and that the election was in

December 2008.

      Ansari argues that he offered explanations for some of the inconsistencies,

namely that he was nervous during his credible fear interview and had difficulty

speaking English. The BIA rejected these explanations, however, because Ansari

had a Bengali-English interpreter at both his credible fear interview and his merits

hearing, and Ansari was given “ample opportunity to set forth details regarding the

incidents which allegedly occurred in 2008.” The BIA was not required to accept


                                             6
              Case: 15-13171     Date Filed: 05/06/2016   Page: 7 of 7


Ansari’s explanations, and those explanations do not compel a conclusion that he

was credible. See Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th Cir. 2006)

(concluding that the applicant’s tenable explanations would not compel a

reasonable fact finder to overturn the adverse credibility finding). Furthermore,

although there is no requirement that inconsistencies go to the heart of the

applicant’s claim, Ansari’s role in the BNP and the mistreatment and injuries he

suffered are material to his claims. See INA § 208(b)(1)(B)(iii), 8 U.S.C.

§ 1158(b)(1)(B)(iii).

      In light of the adverse credibility finding, substantial evidence supports the

finding that Ansari was not eligible for asylum or withholding of removal.

Ansari’s claims rested primarily upon his discredited testimony, and the few

documents he provided were at least somewhat inconsistent with that testimony.

Furthermore, Ansari does not contend that the remaining evidence, without his

testimony, compelled a conclusion that he was eligible for asylum or withholding

of removal.

      For all these reasons, Ansari’s petition for review is denied as to his claims

of asylum and withholding of removal and dismissed as to his CAT claim.

      DENIED IN PART AND DISMISSED IN PART.




                                             7